933 So. 2d 1260 (2006)
SCHOOL BOARD OF OSCEOLA COUNTY and G.F., On Behalf of Minor Child G.F., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 1D05-4340.
District Court of Appeal of Florida, First District.
July 24, 2006.
Usher L. Brown, Joseph E. Blitch, and Erin J. O'Leary of Brown, Garganese, Weiss & D'Agresta, P.A., Orlando, for Appellant.
Charlie Crist, Attorney General, and Lee Ann Gustafson, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellants challenge a final order by which an administrative law judge dismissed their section 120.56(4), Florida Statutes, amended petition. Because the amended petition was properly dismissed on its merits, we affirm the order under review. Our disposition renders moot the issues relating to standing and evidentiary rulings.
ALLEN, DAVIS and THOMAS, JJ., concur.